Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 4305230 to Gerritsen.
Gerritsen discloses (Claim 14) A vacuum insulated structure, comprising (such as shown in Figs. 3-4): a wrapper 14 defining a wrapper flange; a liner 16 defining a liner flange, the wrapper and the liner are in a spaced apart configuration; a trim breaker 24 defining a wrapper groove 28 and a liner groove 26, wherein the wrapper flange is centered within the wrapper groove and the liner flange is centered within the liner Claim 16) further comprising a plurality of wrapper protrusions 48,50 defined by the trim breaker within the wrapper groove; (Claim 17) further comprising an adhesive 84, wherein the adhesive is filled between the liner protrusions within the liner groove.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over USP 4305230 to Gerritsen in view of 4826040 to Jahr, Jr. et al (hereinafter Jahr, Jr.).
Gerritsen discloses (Claim 1) A refrigeration appliance door, comprising: a door wrapper 14 forming an exterior of the appliance door, the door wrapper defining a wrapper flange; a door liner defining a liner flange, wherein the door wrapper and the door liner are in a spaced apart configuration; a trim breaker 24 defining a wrapper groove 28, a liner groove 26 and a gasket groove, wherein the wrapper flange is centered within the wrapper groove and the liner flange is centered within the liner groove; an adhesive 84 positioned within each of the wrapper and liner grooves (such as shown in Fig. 4); and a gasket 22, wherein a portion 30 of the gasket 22 is positioned within the gasket groove of the trim breaker 24; (Claim 6) The refrigeration appliance door of claim 1, wherein the trim breaker 24 comprises a polymer (col. 3, lines 4-5); (Claim 7) An appliance door, comprising: a metallic door wrapper 14 forming an exterior of the appliance door, the door wrapper 14 defining a wrapper flange; a metallic door liner 16 defining a liner flange, wherein the door wrapper 14 and the door liner 16 are in a spaced apart configuration; a polymeric trim breaker 24 defining a wrapper groove and a liner groove, wherein the wrapper flange is centered within the wrapper groove and the liner flange is centered within the liner groove; and an adhesive 84 positioned within each of the wrapper and liner grooves; (Claim 13) The appliance door of claim 7, wherein the adhesive 84 is filled between the wrapper protrusions within the wrapper groove (such as shown in Fig. 4).

Jahr. Jr. discloses a vacuum insulated structure comprising a wrapper defining a wrapper flange; a liner 41 defining a liner flange, the liner flange defining a plurality of liner protrusions (such as shown in Figs. 5-6); a trim breaker 110 defining a wrapper groove, and a liner groove; wherein the liner protrusions are in spaced apart configuration, are generally rounded, configured to contact walls of the liner groove, and integrally defined by the liner flange.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jahr. Jr., to modify Gerritsen such that the liner flange defines a plurality of liner protrusions; wherein the liner protrusions are in spaced apart configuration, are generally rounded, configured to contact walls of the liner groove, and integrally defined by the liner flange in order to increase the overall strength of the door.
Regarding the limitations in claim 1 of the wrapper flange defining a plurality of wrapper protrusions, claim 3 of the wrapper protrusions are configured to contact walls of the wrapper groove, claims 4-5, claims 10-12 of the wrapper protrusions are in a spaced apart configuration, are generally rounded, configured to contact walls of the liner groove, and integrally defined by the liner flange, since (i) Gerritsen, as modified, discloses the liner flange defines a plurality of liner protrusions; wherein the liner protrusions extend in opposite directions from the liner flange in an alternating manner, are in spaced apart configuration, are generally rounded, configured to contact walls of St. Regis Paper Co. v Bemis Co, 193 USPQ 8, it would have been obvious and well within the level of one skilled in the art to modify Gerritsen, as modified, to include the limitations in claim 1 of the wrapper flange defining a plurality of wrapper protrusions, claim 3 of the wrapper protrusions are configured to contact walls of the wrapper groove, claims 4-5 of the wrapper protrusions extend from the wrapper flange in opposite directions in an alternating manner, claims 10-12 of the wrapper protrusions are in a spaced apart configuration, are generally rounded, configured to contact walls of the liner groove, and integrally defined by the liner flange in order to increase the overall strength of the door.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerritsen, as modified, as applied to claims 1 and 7 above, and further in view of USP 9791205 to Mukherjee et al (hereinafter Mukherjee).
Gerritsen, as modified, discloses all the elements as discussed above except for the limitations in claims 2 and 8.
However, Mukherjee discloses a refrigerator insulated structure comprising an external wrapper 30, and an inner liner 16; wherein an air pressure between the external wrapper 30 and the inner liner is less than about 1 atm (col. 4, lines 31-35).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Mukherjee, to modify Gerritsen, as modified, to include the limitations of wherein an air pressure between the door wrapper and the door liner is less than about 1 atm in order to increase insulation of the insulated structure.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerritsen, as modified, as applied to claim 8 above, and further in view of USP 2809764 to Diamond.
Gerritsen, as modified, discloses all the elements as discussed above except for claim 9.
However, Diamond discloses an insulated structure comprising an external wrapper, an inner liner, a trim breaker connecting the wrapper and the inner liner, wherein an adhesive 24 is provided to connect the trim breaker to the wrapper and the liner.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Diamond, to modify Gerritsen, as modified, to include the limitations in claim 9 of wherein the adhesive is a glue in order to facilitate connecting the trim breaker to the wrapper and the liner.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gerritsen in view of USP 9791205 to Mukherjee et al (hereinafter Mukherjee).
Gerritsen discloses all the elements as discussed above in paragraph # 5 except for the limitations in claim 15.
However, Mukherjee discloses a refrigerator insulated structure comprising an external wrapper 30, and an inner liner 16; wherein an air pressure between the external wrapper 30 and the inner liner is less than about 1 atm (col. 4, lines 31-35).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Mukherjee, to modify Gerritsen to include the limitations of wherein an .  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerritsen in view of Jahr, Jr..
Gerritsen discloses all the elements as discussed above except for the limitations in claims 18-20.
Jahr. Jr. discloses a vacuum insulated structure comprising a wrapper defining a wrapper flange; a liner 41 defining a liner flange, the liner flange defining a plurality of liner protrusions (such as shown in Figs. 5-6); a trim breaker 110 defining a wrapper groove, and a liner groove having a groove protrusion 131 therein; wherein the liner protrusions extend in more than one direction from the liner flange, and are integrally defined by the liner flange.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jahr. Jr., to modify Gerritsen such that the liner flange defines a plurality of liner protrusions; wherein the liner protrusions extend in more than one direction from the liner flange, and are integrally defined by the liner flange in order to increase the overall strength of the door.
Regarding the limitations in claim 19 of wherein the wrapper protrusions extend from the wrapper flange in opposite directions in an alternating manner, and claim 20 of the wrapper protrusions are integrally defined by the wrapper flange, since (i) Gerritsen discloses the liner flange defines a plurality of liner protrusions; wherein the liner protrusions extend in opposite directions in an alternating manner, and integrally defined by the liner flange in order to increase the overall strength of the door, and (ii) it St. Regis Paper Co. v Bemis Co, 193 USPQ 8, it would have been obvious and well within the level of one skilled in the art to modify Gerritsen to include the limitations in claim 19 of wherein the wrapper protrusions extend from the wrapper flange in opposite directions in an alternating manner, and claim 20 of the wrapper protrusions are integrally defined by the wrapper flange in order to increase the overall strength of the door.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
June 8, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637